NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3891-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

REGINALD I. EAFORD-MOSES,
a/k/a REGINALD EAFFORD,
REGINALD I. EAFORDMOSES
and REGINALD EAFORD,

     Defendant-Appellant.
_____________________________

                    Submitted February 10, 2021 – Decided March 5, 2021

                    Before Judges Accurso and Vernoia.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Union County, Indictment No. 15-03-0240.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Dianne Glenn, Designated Counsel, on the
                    brief).

                    Lyndsay V. Ruotolo, Acting Union County Prosecutor,
                    attorney for respondent (Albert Cernadas, Jr., Special
                    Deputy Attorney General/Acting Assistant Prosecutor,
                    of counsel and on the brief).
PER CURIAM

      Defendant Reginald I. Eaford-Moses appeals from an order denying his

post-conviction relief (PCR) petition which sought the reversal of his conviction

in Union County for second-degree eluding, N.J.S.A. 2C:29-2(b), and a motor

vehicle offense, driving while suspended, N.J.S.A. 39:3-40. He argues the court

erred by finding his petition was barred under Rule 3:22-4(a) because his claim

the sentencing court failed to properly award jail credits could have been raised

on direct appeal.   He also contends the court erred by failing to hold an

evidentiary hearing on his claim that his plea counsel was ineffective by

misinforming him about the jail credits the court would award at sentencing.

Unpersuaded by defendant's arguments, we affirm.

                                       I.

      As the result of a November 2014 incident during which it is alleged

defendant fled in his vehicle after it was stopped by the police, a Union County

grand jury charged defendant in a March 2015 indictment with second-degree

eluding, N.J.S.A. 2C:29-2(b); fourth-degree aggravated assault on a police

officer, N.J.S.A. 2C:12-1(b)(5); third-degree exhibiting false identification,




                                                                           A-3891-18
                                       2
N.J.S.A. 2C:21-2.1(c); and third-degree hindering apprehension, N.J.S.A.

2C:29-3(b)(4). Defendant was also charged with three motor vehicle offenses. 1

      In October 2015, defendant was charged in Essex County with a violation

of probation on a prior conviction for third-degree eluding, N.J.S.A. 2C:29-2(b).

Following a determination defendant violated probation, on June 27, 2016, the

court resentenced defendant to a five-year prison term on the third-degree

eluding charge.2 The court awarded defendant 483 days of jail credit and 35

days of prior service credit on the sentence imposed. 3




1
 Defendant was charged with driving while suspended, a third offense, N.J.S.A.
39:3-40; driving while on a cellphone, N.J.S.A. 39:4-97.3; and reckless driving,
N.J.S.A. 39:4-96.
2
  The judgment of conviction on the Essex County charge is not included in the
record on appeal. We discern the facts related to the conviction from the PCR
court's decision and the parties' respective briefs on appeal, all of which reflect
that the court imposed a five-year custodial term on the third-degree eluding
charge.
3
   As noted by the PCR court, in his amended verified PCR petition, defendant
erroneously asserted the court awarded 518 days of jail credit and 25 days of
prior service credit when he was resentenced in Essex County. The original
judgment of conviction on the resentencing incorrectly awarded those jail and
prior service credits, but it was later amended to award defendant 483 days of
jail credit and 35 days of prior service credit. On appeal, defendant does not
dispute that the amended judgment of conviction in the Essex County matter, as
described by the PCR court, accurately sets forth the jail and prior service credits
awarded at his resentencing on the third-degree eluding charge.
                                                                              A-3891-18
                                         3
      Two months later, defendant negotiated a plea agreement with the State

resolving the charges in the Union County indictment. On August 22, 2016,

defendant pleaded guilty to second-degree eluding and a motor vehicle offense,

driving while suspended. In exchange for the pleas, the State recommended that

defendant receive a sentence not to exceed six years on the eluding charge,

concurrent to any sentences defendant received for state and federal convictions

in other matters.4 The plea agreement was contingent on the court including

language in the judgment of conviction stating, "[T]his sentence will be served

in . . . federal custody."

      The plea agreement's terms were set forth in a written plea form. In

response to questioning by the court, defendant testified "[t]he only agreement"

he had with the State "is what is on [his] plea form." The plea form required

that defendant "[l]ist any other promises or representations that [were] made

by . . . [his] defense attorney, or anyone else as a part of this plea of guilty."

Defendant did not list any promises or representations by his counsel concerning

the award of jail, prior service, or gap time credits at sentencing. The plea

agreement, as explained by the court and reflected on the plea form, did not


4
  It was also agreed defendant would receive the minimum mandatory sentence
on the driving-while-suspended charge, and that sentence would run concurrent
to the sentence on the eluding charge.
                                                                            A-3891-18
                                        4
include any promises, commitments, or conditions concerning credits defendant

would receive at sentencing.

      During the plea proceeding, defendant testified he read and reviewed the

plea form with his counsel, it accurately set forth the plea agreement, and he

understood and correctly answered all the form's questions. The court explained

it would include language in the judgment of conviction allowing defendant to

serve his sentence in federal custody, but that it did not have authority over

defendant's service of his sentence on his federal court convictions. The court

informed defendant that if federal authorities did not allow him to serve his state

court sentence during his federal sentence, he would be required to first

complete his state court sentence on the second-degree eluding charge before

beginning service of his federal sentence.          The court explained those

circumstances would result in defendant's service of consecutive sentences on

his state and any federal convictions, and that the occurrence of such

circumstances would not provide grounds for the withdrawal of defendant's

pleas. Defendant testified that he understood and wanted to plead guilty to the

second-degree eluding and driving-while-suspended offenses.

      Defendant testified concerning his commission of the offenses, and the

court determined he provided a factual basis supporting his guilty pleas to


                                                                             A-3891-18
                                        5
second-degree eluding and driving while suspended. The court questioned

defendant about his decision to waive his right to appear at sentencing, and

found the waiver was knowing and voluntary. The court accepted defendant's

pleas of guilty and scheduled his sentencing.

      At the September 30, 2016 sentencing, the court noted defendant had

eighteen prior convictions for indictable offenses, and found aggravating factors

three, the risk defendant will commit other offenses, N.J.S.A. 2C:44-1(a)(3); six,

the nature and extent of defendant's prior criminal history, N.J.S.A. 2C:44 -

1(a)(6); and nine, the need to deter defendant and others from violating the law,

N.J.S.A. 2C:44-1(a)(9). The court found the aggravating factors substantially

outweighed the non-existent mitigating factors, and it imposed sentence in

accordance with the plea agreement. The court sentenced defendant to an

aggregate six-year custodial term, concurrent but not conterminous with the

sentences on defendant's other state and federal convictions. The court awarded

defendant 232 days of jail credit and 94 days of gap time credit. Defendant did

not appeal from his conviction and sentence.

      In June 2018, defendant filed a pro se PCR petition challenging his Union

County conviction for second-degree eluding and requesting that the jail credits

awarded on his Essex County resentencing be "add[ed]" to the judgment of


                                                                            A-3891-18
                                        6
conviction for second-degree eluding. He also vaguely claimed his Union

County plea counsel was ineffective by failing to "mention[]" the "conditions

on [sic] the plea . . . during sentencing" and "never rais[ing] the issue."

      In an amended petition, defendant claimed his plea counsel was

"deficient" by: advising defendant the court in Union County would award him

the same 483 days of jail credit and 35 days of prior service credit on the second-

degree eluding charge that the court in Essex County awarded when it

resentenced defendant on the third-degree eluding charge; and advising

defendant he would also receive gap time credit on his Union County sentence.

Defendant asserted plea counsel said the award of those credits would make his

sentences in the Union and Essex County matters "fully concurrent and not

partially consecutive as they are now." Defendant further claimed his plea

counsel in the Union County matter provided ineffective assistance by failing to

make "the [c]ourt aware of the sentencing [on] the Essex County [violation of

probation]" when the court sentenced defendant for second-degree eluding. 5




5
  In his amended petition, defendant also alleged the New Jersey Department of
Corrections erred by failing to apply the jail credits on the two sentences
"concurrently" and by instead applying the jail credits "consecutively." We do
not address the claim, or offer any opinion on it, because defendant does not
reprise it on appeal.
                                                                              A-3891-18
                                         7
      In his amended petition, defendant sought an amendment of his judgment

of conviction in the Union County matter to reflect the same sentencing date as

in the Essex County case. He also sought an award of the same jail and prior

service credits in the Union County case that he received in the Essex County

case, so that the sentences are what he characterized as "fully concurrent."

      After hearing argument on defendant's petition, the court issued a written

statement of reasons explaining its denial of the petition without an evidentiary

hearing. The court found defendant's claim the sentencing court erred by failing

to properly award jail credits on the second-degree eluding charge was barred

by Rule 3:22-4(a) because the jail credit award could have been challenged on

a direct appeal. The court further explained that, as a matter of law, defendant

was awarded all the jail and gap time credits to which he was entitled when he

was sentenced on the second-degree eluding charge.

      The court also found defendant failed to sustain his burden of establishing

a prima facie claim of ineffective assistance of counsel under the standard

established in Strickland v. Washington, 466 U.S. 668, 687 (1984), and adopted

by our Supreme Court in State v. Fritz, 105 N.J. 42, 58 (1987). The court found

defendant did not make a prima facie showing plea counsel's performance was

deficient because defendant's factual claims constituted bald assertions


                                                                           A-3891-18
                                       8
untethered to any affidavit or certification. The court also found defendant's

claims about plea counsel were undermined by defendant's testimony during the

plea proceeding that the plea form set forth all the conditions of his plea

agreement and no other promises were made to him other than those listed on

the plea form. The court further observed that the plea form makes no mention

of jail credits. The court noted that to establish a prima facie case under the

Strickland standard where the conviction results from a plea, a defendant must

demonstrate "that, 'but for counsel's errors, he would not have pled guilty and

would have insisted on going to trial.'" See Hill v. Lockhart, 474 U.S. 52, 59

(1985).

      Defendant appeals from the court's order denying the PCR petition

without an evidentiary hearing. He offers the following arguments for our

consideration:

            POINT ONE

            THE TRIAL COURT ERRED IN DENYING
            DEFENDANT'S     PETITION   FOR    POST-
            CONVICTION     RELIEF    WITHOUT     AN
            EVIDENTIARY       HEARING      BECAUSE
            DEFENDANT'S    CLAIM    OF  INEFFECTIVE
            ASSISTANCE OF COUNSEL WAS BASED UPON
            CONVERSATIONS WHICH WERE OUTSIDE THE
            RECORD AND COULD ONLY BE RESOLVED
            WITH THE TRIAL ATTORNEY'S TESTIMONY.


                                                                         A-3891-18
                                      9
            POINT TWO

            THE    TRIAL   COURT   ERRED    IN   ITS
            DETERMINATION      THAT    DEFENDANT'S
            PETITION FOR POST-CONVICTION RELIEF WAS
            BARRED BECAUSE THE ISSUES SHOULD HAVE
            BEEN BROUGHT ON DIRECT APPEAL.

                                       II.

      We review the legal conclusions of a PCR court de novo. State v. Harris,

181 N.J. 391, 419 (2004). The de novo standard of review also applies to mixed

questions of fact and law. Id. at 420. Where, as here, an evidentiary hearing

has not been held, it is within our authority "to conduct a de novo review of both

the factual findings and legal conclusions of the PCR court." Id. at 421. We

apply these standards here.

      In Strickland, the Supreme Court adopted a two-pronged test for

determining a PCR claim based on the alleged ineffective assistance of counsel.

466 U.S. at 687. First, a petitioner must show counsel's performance "fell below

an objective standard of reasonableness" and "counsel made errors so serious

that counsel was not functioning as the 'counsel' guaranteed the defendant by the

Sixth Amendment." Id. at 687-88. Second, a "defendant must show that the

deficient performance prejudiced the defense." Id. at 687. There must be "a




                                                                            A-3891-18
                                       10
reasonable probability that, but for counsel's unprofessional errors, the result of

the proceeding would have been different." Id. at 694.

      To satisfy the second prong of the Strickland standard where a defendant

seeks to set aside a conviction based on a guilty plea, he or she must also

"convince the court that a decision to reject the plea bargain" and proceed to

trial "would have been rational under the circumstances." State v. Maldon, 422

N.J. Super. 475, 486 (App. Div. 2011) (quoting Padilla v. Kentucky, 559 U.S.

356, 372 (2010)); see also State v. Nuñez-Valdéz, 200 N.J. 129, 139 (2009).

That determination must be "based on evidence, not speculation." Ibid.

      Defendant does not contend the sentencing court erred in its determination

of the jail and gap time credits it awarded on defendant's sentence for second-

degree eluding. We independently find no basis to conclude the sentencing court

erred in awarding jail and gap time credits when it sentenced defendant on the

second-degree eluding charge. 6 Defendant concedes he was ineligible to receive

the identical jail and gap time credits on his sentence for the second-degree

eluding charge in Union County that he received in Essex County on his

resentencing on the third-degree eluding offense.


6
   In its written statement of reasons, the PCR court provided a detailed
explanation of the bases for the sentencing court's award of jail and gap time
credits on the second-degree eluding charge.
                                                                             A-3891-18
                                       11
      Defendant instead contends plea counsel's performance was deficient

because counsel misinformed him that he would receive the same jail and prior

service credits that he received on his Essex County sentence—518 days in

total—when he was sentenced in Union County on the second-degree offense.

Defendant claims his plea counsel's incorrect advice to the contrary constitutes

deficient performance under Strickland's first prong.

      We reject the PCR court's finding that defendant's assertions about plea

counsel's alleged provision of incorrect advice constituted bald assertions that

did not support defendant's petition. See generally State v. Cummings, 321 N.J.

Super. 154, 170 (App. Div. 1999) (explaining "bald assertions" are insufficient

to sustain a defendant's burden of establishing a prima facie case of ineffective

assistance of counsel under the Strickland standard).        Although the court

correctly recognized factual assertions supporting a prima facie case of

ineffective assistance of counsel must be supported by an affidavit or

certification based on personal knowledge, or other competent evidence, see R.

3:22-10(c); see also State v. Jones, 219 N.J. 298, 312 (2014), it erred by finding

defendant's factual assertions were not adequately supported.        Defendant's

factual claims are detailed in his amended petition, which he verified based on




                                                                            A-3891-18
                                       12
his own "personal knowledge" as "true and correct."7 For purposes of assessing

the adequacy of defendant's effort to demonstrate a prima facie claim of

ineffective assistance of counsel, the court should have accepted defendant's

factual assertion that plea counsel provided erroneous representations

concerning the jail and prior service credits defendant would receive when he

was sentenced on the second-degree eluding charge. See State v. Preciose, 129

N.J. 451, 462-63 (1992) (explaining a court considering a PCR petition "should

view the facts in the light most favorable to a defendant to determine whether a

defendant has established a prima facie claim").

      The court's error, however, does not require reversal of its denial of

defendant's petition. We need not consider or determine, as the PCR court did,

whether defendant's claims about his counsel's alleged errors are undermined by

the plea proceeding record or sufficiently establish constitutionally deficient

performance by plea counsel.        "Although a demonstration of prejudice

constitutes the second part of the Strickland analysis, courts are permitted



7
  In the PCR court's statement of reasons, it states defendant's amended petition
includes an "unsigned and undated [v]erification." The record on appeal,
however, shows the amended petition was supported by a verification defendant
signed and dated on December 15, 2018. The State does not dispute the signed
and dated verification included in defendant's appendix on appeal was submitted
to the PCR court in support of defendant's petition.
                                                                           A-3891-18
                                      13
leeway to choose to examine first whether a defendant has been prejudiced, and

if not, to dismiss the claim without determining whether counsel's performan ce

was constitutionally deficient."   State v. Gaitan, 209 N.J. 339, 350 (2012)

(citations omitted). Here, defendant failed to present any evidence addressing

the second prong of the Strickland standard.

      In his amended petition providing the alleged facts supporting his

ineffective assistance of counsel claim, defendant did not demonstrate there is a

reasonable probability that but for his counsel's alleged errors, he would have

rejected the plea offer and proceeded to trial. See Maldon, 422 N.J. Super. at

486. Indeed, defendant's amended petition and brief on appeal do not include

any facts, evidence, or argument addressed to Strickland's "second, and far more

difficult, prong." Preciose, 129 N.J. at 463.

      Defendant also did not present any evidence that but for his counsel's

alleged errors, it would have been rational for him to forego the benefits of the

plea agreement and proceed to trial. Maldon, 422 N.J. Super. at 486. Without

such evidence, defendant did not satisfy Strickland's second prong, and, for that

reason alone, the PCR court correctly concluded defendant did not establish a

prima facie case of ineffective assistance of his plea counsel. See Strickland,

466 U.S. at 700 (explaining a failure to establish both prongs of the Strickland


                                                                           A-3891-18
                                      14
standard requires denial of a PCR petition); see also State v. Nash, 212 N.J. 518,

542 (2013) (same).

      Defendant's failure to present any evidence he was prejudiced under the

second prong of the Strickland standard required the denial of his petition for

PCR. Strickland, 466 U.S. at 700. Similarly, defendant's failure to establish the

second prong of the standard required the court's denial of his request for an

evidentiary hearing.    See, e.g., Preciose, 129 N.J. at 462 (explaining an

evidentiary hearing is not required where a defendant does not establish a prima

facie case of ineffective assistance of counsel); see also R. 3:22-10(b) (providing

in part that "[a] defendant shall be entitled to an evidentiary hearing only upon

the establishment of a prima facie case in support of post-conviction relief").

      It is unnecessary to address in detail defendant's claim the court erred by

finding his petition was barred by Rule 3:22-4(a) because his claim the

sentencing court erred by failing to properly award jail credits could have been

raised on direct appeal. The issue is moot because defendant does not argue on

appeal, as he somewhat confusingly suggested in his PCR petition, that the

sentencing court erred in its award of jail and gap time credits. The PCR court

correctly determined that such a claim, to the extent it might reasonably have




                                                                             A-3891-18
                                       15
been discerned from defendant's submissions, could have been asserted in a

direct appeal and therefore is barred under Rule 3:22-4(a).

      On appeal, defendant argues the sentencing court correctly awarded jail

and gap time credits on his sentence and claims only that he is entitled to PCR

because his plea counsel provided erroneous advice about the jail and gap time

credits the court would award at sentencing. The PCR court did not determine

defendant's claim about plea counsel's alleged ineffective assistance was barred

under Rule 3:22-4(a), and, for the reasons noted, we are convinced the PCR

court correctly decided that claim on the merits.

      Any argument presented by defendant that we have not expressly

addressed is without sufficient merit to warrant discussion in a written opinion.

R. 2:11-3(e)(2).

      Affirmed.




                                                                           A-3891-18
                                      16